                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 18-cv-02390-PAB

ZURICH AMERICAN INSURANCE COMPANY and
AMERICAN EMPIRE SURPLUS LINES INSURANCE COMPANY, as subrogees of
Scott Transport, LLC,

       Plaintiffs,

v.

ADRIAN AVILA and
WEST PROLINE LOGISTIC, INC.,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on plaintiffs’ complaint [Docket No. 1].

Plaintiffs state that the Court has subject matter jurisdiction over this lawsuit pursuant to

28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 6.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiffs assert that this Court has diversity jurisdiction under 28

U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a). The facts presently alleged are insufficient to establish the parties’

citizenship.

       Plaintiffs state that American Empire Surplus Lines Insurance Company “is a

Delaware entity with its principal place of business in Cincinnati, Ohio.” Docket No. 1 at

2, ¶ 2. They further allege that defendant Adrian Avila “is a resident of Las Vegas,

Clark County, Nevada.” Id., ¶ 3. These allegations are insufficient to establish the

Court’s jurisdiction for two reasons. First, plaintiffs do not specify what type of “entity”

American Empire Surplus Lines Insurance Company is. This information is critical to

the Court’s jurisdictional analysis because, while a corporation is deemed to be a citizen

of “every State and foreign state by which it has been incorporated and of the State or

                                              2
foreign state where it has its principal place of business,” 28 U.S.C. § 1332(c)(1), the

citizenship of other business entities is determined differently. For example, the

citizenship of a limited liability company is determined by the citizenship of all of its

members. See Siloam Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1237-38

(10th Cir. 2015).

       Second, the residency of defendant Avila does not establish his citizenship for

purposes of diversity jurisdiction. Domicile, not residency or mailing address, is

determinative of citizenship. Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir.

1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”); see also Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.” (citations

omitted)).

       Because plaintiffs’ allegations are presently insufficient to allow the Court to

determine the citizenship of the parties or whether the Court has jurisdiction, see United

States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d 1491, 1495

(10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor must allege

in his pleading the facts essential to show jurisdiction.”) (citations and internal quotation

marks omitted), it is

       ORDERED that, on or before 5:00 p.m. on October 17, 2018, plaintiffs shall

show cause why this case should not be dismissed due to the Court’s lack of subject

matter jurisdiction.



                                              3
DATED October 2, 2018.

                         BY THE COURT:


                          s/Philip A. Brimmer
                         PHILIP A. BRIMMER
                         United States District Judge




                           4
